                            UNITED STATES DISTRICT COURT
                               DISTRICT OF SOUTH DAKOTA
                                     SOUTHERN DIVISION


MEIERHENRY SARGENT LLP,                                                16-4180


                       Plaintiff,
        vs.                                                            ORDER


BRADLEY WILLIAMS and KERRY
WILLIAMS,

                       Defendants.



                                       BACKGROUND


       In November 2016,Plaintifffiled a two-eount Complaint against Defendants in Minnehaha
County state eourt, seeking payment for legal fees Plaintiff alleges it is owed. Doe. 1-1. On
December 30, 2016,Defendants filed a timely notice ofremoval pursuant to 28 U.S.C. § 1441 and
28 U.S.C. § 1332. On January 6,2017, Defendants filed a Motion to Stay and Compel Arbitration
for claims asserted in Count II. Doe. 7. On May 1,2017,the Court issued a Memorandum Opinion
and Order granting the stay and compelling arbitration of Count II. Doe. 14.

       When the Court stayed the lawsuit and compelled arbitration ofCount II in its May 1,2017,
order, there were no counterclaims pending. The Court retained jurisdiction over the ease. On
August 23, 2017, Defendants presented Plaintiff with their Answer, Affirmative Defenses, and
Counterclaims during the arbitration proceedings. Doc. 26 at 6.

       On August 23, 2017, Plaintiff filed a Motion for Relieffrom Stay and Motion for Order to
Declare the Scope ofthe Arbitration Proceedings. Doe. 16. Therein, Plaintiff requested an order
from the Court determining the arbitrability of Defendants' counterclaims. On November 20,
2017, the Court issued a Memorandum Opinion and Order holding that only some of Defendants'
counterclaims remain in arbitration and granting in part and denying in part Plaintiffs Motion for
Relieffrom Stay and Motion for Order to Declare the Scope ofthe Arbitration Proceedings. Doc.
26.
        On December 18, 2017, Defendants filed a notice of appeal of the Court's November 20,
2017, order with the Eighth Circuit Court of Appeals. Doc. 27.

        On January 29, 2019, Defendants filed a Motion to Stay Proceedings on Counterclaims
Pending Appellate Proceedings and Arbitration and this motion is currently pending before the
Court. Doc. 34. Attached as an exhibit to Defendants' brief in support of its motion to stay is a
copy of Defendants' Answer, Affirmative Defenses, and Counterclaims that was presented in the
arbitration proceedings. Doc. 35-1. In its brief in support of its motion to stay. Defendants state
that "the parties dispute whether [PJlaintiff has been served with or otherwise provided notice of
the [cjounterclaims for purposes of satisfying or tolling any applicable statute of limitation that
may apply to the [c]ounterclaims." Doc. 35. Defendants state that they "file[d] [the] motion [to
stay] and their [c]ounterclaims ... to avoid any contention a statute of limitations may apply to
bar them based on not having been filed with the Court or served on [P]laintiff." Doc. 35.

        On February 6, 2019, the Eighth Circuit Court of Appeals issued its opinion affirming the
Court's November 20, 2017, order, except the Court's finding that the Williamses, not the firm,
terminated the representation with that being a determination to be made within and for the
arbitration proceedings and the court remanded for further proceedings. Doc. 36.

        On February 15,2019,Plaintifffiled its response to Defendants' Motion to Stay Proceeding
Pending Appellate Proceedings and Arbitration. Doc. 38. Plaintiff stated that it has no objection
to Defendants filing their Answer, Affirmative Defenses and Counterclaims, but contend that that
pleading has not been served to date in these proceedings. Doc. 38. Since the Court of Appeals
has already issued its decision. Plaintiff stated that once the pleading is filed, it has no objection to
the Court staying these proceedings pending the arbitration of any claims in these proceedings.
Doc. 38.


                                             ANALYSIS


        Under the Local Rules 5.1,"[a]ll attorneys, including attorneys admitted pro hac vice and
attorneys authorized to represent the United States, must register with the court's electronic filing
system . . .[and] [r]egistration constitutes written consent to electronic service of all documents
filed in accordance with these rules and the Federal Rules of Civil Procedure." D.S.D. L.R. 5.1.1.

"Receipt of Notice of Electronic Filing (NEF) that is                      generated by the Case
Management/Electronic Case Filing (CM/ECF) system constitutes service of pleadings or other
papers on any person who has consented to electronic service." L.R. 5.1.2.

       As stated above, Defendants filed their Answer, Affirmative Defenses and Counterclaims
with the Court as an exhibit to Defendants' brief in support of their Motion to Stay Proceedings
Pending Appellate Proceedings and Arbitration. Doc. 35-1.

       It is ORDERED that Plaintiff shall hereby file with the Court no later than 5:00 p.m. on
April 8, 2019, legal authority to support its argument that it has not be served with Defendants'
Answers, Affirmative Defenses, and Counterclaims.


       Dated this _\    day of April, 2019.

                                              BY THE COURT:




                                               dUkAJUX.
                                              ^awrence L. Piersol
ATTEST:                                       United States District Judge
MATTHI

BY:
      (SEAL)           DEPUTY
